     Case 2:21-cv-00846-TLN-KJN Document 27 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM JAMES HARRIS,                              No. 2:21-cv-00846-TLN-KJN
12                       Plaintiff,
13           v.                                          ORDER
14    CAPTAIN PONGYAN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 8, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                         1
     Case 2:21-cv-00846-TLN-KJN Document 27 Filed 08/02/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed June 8, 2021, are ADOPTED IN FULL; and

 3         2. Plaintiff’s motion for a temporary restraining order (ECF No. 2) is DENIED.

 4   DATED: July 30, 2021

 5

 6

 7
                                             Troy L. Nunley
 8                                           United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
